Case 1:20-cv-22197-JLK Document 5 Entered on FLSD Docket 10/27/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                              CASE NO. 20-22197-CIV-KING/REID

 NIKO THOMPSON,

         Plaintiff,

 v.

 UNITED STATES OF AMERICA,

       Defendant.
 ________________________________/

                                 FINAL ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the September 18, 2020 Report and

 Recommendation (“R&R”) (DE 4) of Magistrate Judge Lisette M. Reid. Plaintiff’s objections

 were due by October 2, 2020; none were filed.

         The R&R recommends dismissing this case for lack of jurisdiction since Plaintiff’s

 motion to vacate, pursuant to 28 U.S.C. § 2255, is an unauthorized successive motion to vacate.

 (See generally R&R). Upon consideration of the record and the R&R, the Court finds that

 Magistrate Judge Reid’s well-reasoned R&R accurately states the law of the case.

         Accordingly, it is ORDERED, ADJUDGED, and DECREED:

      1. Magistrate Judge Lisette M. Reid’s Report and Recommendation (DE 4) be, and the

         same hereby is, AFFIRMED and ADOPTED as an Order of this Court;

      2. Plaintiff’s Motion to Vacate pursuant to 28 U.S.C. § 2255 (DE 1) is hereby DISMISSED

         for lack of jurisdiction;

      3. No Certificate of Appealability shall issue; and



                                                  1
Case 1:20-cv-22197-JLK Document 5 Entered on FLSD Docket 10/27/2020 Page 2 of 2




       4. The Clerk of the Court shall CLOSE this case.


          DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 27th day of October, 2020.



                                                     ______________________________
                                                     JAMES LAWRENCE KING
                                                     UNITED STATES DISTRICT JUDGE

 cc:
          All counsel of record




                                                 2
